IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE
AT KNOXVILLE

AMANDA MICHEL, as parent and natural
guardian of D.M., a minor, and
AMANDA MICHEL, individually,

Plaintiffs,

v. Civ. No.: 3:20-cev-00246-TAV-HBG
UNION COUNTY BOARD OF EDUCATION;
UNION COUNTY PUBLIC SCHOOLS;
UNION COUNTY, TENNESSEE; JAMES E.
CARTER, individually and officially as

‘Director of Union County Board of Education;
LARRY KERR, individually and officially as
a teacher and head football coach of Union
County High School; DEREK MARLOW,
individually and officially as a teacher and
football coach of Union County High School;
and SHANE BROWN, individually and
officially as a teacher and athletic director of
Union County High School,

Defendants.

Name Nome Nome Ne mee me Nome Nee Nee ue Nee ee” ee” Ne Ne” eee Nee re ee Nee” “nee” Ne” ee”

JOINT MOTION FOR EXTENSION OF TIME FOR PLAINTIFFS TO FILE RESPONSIVE
PLEADINGS TO DEFENDANTS UNION COUNTY BOARD OF EDUCATION, JAMES E.
CARTER, LARRY KERR, DEREK MARLOW, AND SHANE BROWN’S MOTION TO
DISMISS PLAINTIFE’S COMPLAINT

Come the Plaintiffs, Amanda Michel, as parent and natural guardian of D.M., a minor, and
Amanda Michel, individually, with the consent of the Defendants, Union County Board of
Education, James E. Carter, Larry Kerr, Derek Marlow, and Shane Brown, and moves for an
Extension of Time for Plaintiffs to file their Response to Defendants Union County Board of
Education, James E. Carter, Larry Kerr, Derek Marlow, and Shane Brown’s Motion to Dismiss

Plaintiffs Complaint which was filed on August 10, 2020.
Plaintiff's Complaint was filed on June 5, 2020, asserting claims against Defendants
pursuant to 42 U.S.C. § 1983 and pendant state law negligence claims. [Doc. 1]. The parties filed
a Stipulation for Extension of Time for Defendants to File Responsive Pleadings to Complaint on .
July 2, 2020, [Doc. 19], which was granted by Order entered July 6, 2020, therein extending the
time until July 27,2020. The parties stipulated on July 23, 2020, to the voluntary dismissal without
prejudice of Defendants Union County Public Schools and Union County, Tennessee. [Doc. 21].
The parties then filed a Joint Motion for Extension of Time for Defendants to File Responsive
Pleadings to Complaint on July 23, 2020, [Doc. 22], which was granted by Order entered July 24,
2020, therein extending the time until August 10, 2020.

Defendants Union County Board of Education, James E. Carter, Larry Kerr, Derek Marlow,
and Shane Brown filed a Motion to Dismiss Plaintiff's Complaint on August 10, 2020; thus
Plaintiffs’ responsive pleadings were due on or before August 31, 2020. The parties are in agreement
that Plaintiffs have an additional 21 days or such other time as the Court may deem proper in which
Plaintiffs shall file responsive pleadings.

WHEREFORE, the parties jointly move that Plaintiffs have an additional 21 days or until
September 21, 2020 in which Plaintiffs shall file responsive pleadings to Defendants Motion to
Dismiss.

Respectfully submitted this 3 day of September, 2020.

 

 

s/Timothy L Baldridge - s/Edward H. Trent

Timothy L Baldridge, BPR No. 015777 Edward H. Trent, BPR No. 30045

Marcos M. Garza, BPR No. 021483 WIMBERLY LAWSON WRIGHT DAVES
Jenny Coques Rogers, BPR# 018871 & JONES, PLLC

Jeffrey H. Glaspie, BPR# 033311 550 West Main Street, Suite 900

Garza Law Firm, PLLC Knoxville, TN 37902

550 West Main Street, Suite 340 Telephone: (865) 546-1000

Knoxville, TN 37902 Facsimile: (865) 546-1001

Telephone: (865) 540-8300 Attorneys for Defendants Union County
Attorneys for Plaintiffs Board of Education, James E. Carter, Larry

Kerr, Derek Marlow, and Shane Brown
CERTIFICATE OF SERVICE
I heréby certify that the foregoing Joint Motion For Extension of Time for Plaintiffs to File
Responsive Pleadings to Defendants Union County Board of Education, James E. Carter, Larry Kerr,
Derek: Marlow, and Shane Brown’s Motion to Dismiss Plaintiff's Complaint was filed with the Court
using the CM/ECF system this 3" day of September, 2020, which will provide copies to all parties of

record.

/s/ Timothy L. Baldridge
Timothy L. Baldridge
